ORDER

PER CURIAM.
Movant pled guilty to stealing property over $150 and escape from custody. The trial court sentenced movant as a prior and persistent offender to consecutive terms to-talling fifteen years. Movant appeals the denial, without an evidentiary hearing, of his Rule 24.035 motion. We affirm.
No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).